DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . AS per the remarks of 12/28/2021, claim 1 is amended; claim 3 is cancelled. Claims 1, 2 and 4-5 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Partovi (US 2012/0235636) in view of Komai et al. (US 2013/0257371). 
With respect to claim 1, Partovi et al. (hereinafter, Partovi) discloses a circuit for controlling electromagnetic induction, comprising: a charging circuit (Fig. 6, charger); a battery (Fig. 6, battery cell); an integrated control circuit (see reproduced Fig. 6, ‘integrated controller); an LED indication circuit (See Para. # 0084); a buck-boost circuit (Para. # 0070 and 289); an inductor-capacitor (Fig. 3, LC circuit); and an induction heating circuit (Para. # 0064, 0077 and 0089); wherein: the charging circuit is configured to supply a charging voltage and a charging current for the battery (Para. # 0090 and 0091); the integrated control circuit is configured to detect a voltage of the battery (Para. # 0092), and the LED indication circuit is directly connected to the integrated control circuit

    PNG
    media_image1.png
    601
    832
    media_image1.png
    Greyscale

to indicate a power state of the battery (Para. # 0095: display charge status); the battery is directly connected to the buck-boost circuit and the buck-boost circuit is configured to step up an input voltage from the battery (Para. # 0064 and 0070); the input voltage is stepped up and stepped-up voltage is output to the LC circuit where an electromagnetic wave, an alternating voltage and an alternating current are produced (Para. # 0145, 0184 and 0278); and the alternating voltage and the alternating current are output to the induction heating circuit to produce an induced magnetic field and an eddy current to heat an object (Para. # 0090, 0091 and 0101 with an AC/DC adapter as in figure 6 and para. # 0095); and circuit for controlling electromagnetic induction as described above, wherein Partovi further discloses when the battery is lower than a preset value, the integrated control circuit transmits a signal regarding a power state of the battery to the LED indication circuit and the charging circuit; the LED indication circuit presents the signal, and the charging circuit receives the signal and starts charging the battery (Para. # 0095, 0076 and 0239). 
. 
PARTOVI, however, does not expressly disclose that when the battery level has lower value than a preset value, the integrated circuit transmits signal that indicates the status to charge the rechargeable battery or device.
 Komai et al. (Hereinafter, Komai) discloses, on the other hand, when the battery level has lower value than a preset value, the integrated circuit transmits signal that indicates the status to charge the battery (Para. # 0089: the control unit - CPU-transmits predetermined or preset signals, such as a charging start signal, a charging end signal, and a charge/discharge stop signal to the charge control unit 9 and the CPU 29. The charging control circuit 9 and the CPU 29 receive these signals and perform switching control of he switches 22 and 26, thereby performing a charging start process of starting charging). 
PARTOVI and Komai are analogous art because they are from the same field of endeavor namely Battery Module charging system. 
At the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have added a battery control circuity that help detect or find capacity value lower than a preset value to the battery charger of PARTOVI in view of the teachings of Komai for the benefit of detecting the battery lower or higher value in order to make decision when to charge the rechargeable battery before depletion or stop charging when the charge level is reached t the predetermined power required so that overvoltage or overcurrent power can be avoided.
With respect to claim 2, The combined references of Partovi and Komai disclose the circuit for controlling electromagnetic induction as described above, wherein Partovi further discloses the charging circuit is configured to transform an electric supply of 220 V/23 A into a 5 V/1 A DC charging voltage and charging current input to the battery; and two 3.7 V batteries connected in series are employed (Para. # 0095; battery pack of battery cells in series and parallel connection: Para. # 0094). 
With respect to claim 4, The combined references of Partovi and Komai disclose the circuit for controlling electromagnetic induction as described above, wherein Partovi further discloses the buck-boost circuit is a boosting transformer configured to boost the input voltage from the battery (Para. # 0064: boost input to the system). 
With respect to claim 5, The combined references of Partovi and Komai disclose the circuit for controlling electromagnetic induction as described above, wherein Partovi further discloses the LC circuit comprises an inductor and a capacitor and is configured to transform a DC voltage into high frequency alternating voltage and alternating current (Para. # 0063: transform DC voltage to frequency voltage).
Response to Arguments
Applicant' s arguments filed in the remarks of 12/28/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YALKEW FANTU whose telephone number is (571)272-8928.  The examiner can normally be reached on Monday-Friday 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YALKEW FANTU/Primary Examiner, Art Unit 2859